Citation Nr: 1706167	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  08-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an extraschedular evaluation for residuals of right hernia repair with right groin pain.  

2.  Entitlement to an extraschedular evaluation for epididymitis.  

3.  Entitlement to an increased evaluation for spondylosis of the lumbar spine, currently rated 10 percent disabling.  

4.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claim resides with the San Diego, California VARO.   

In January 2012 and August 2015, the Board remanded the Veteran's claims for additional development.  In a May 2016 rating decision, the Appeals Management Center (AMC) granted separate ratings for peripheral neuropathy of the left and right lower extremity secondary to the service connected lumbar spine disability.  The Veteran was assigned a 20 percent rating for each disability effective November 23, 2015.  The Veteran has not appealed the ratings or effective date assigned and those issues are not currently before the Board.  

The issues of entitlement to an increased evaluation for spondylosis of the lumbar spine and entitlement to a TDIU are REMANDED to the RO via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service connected residuals of right hernia repair with right groin pain does not present such an exceptional or unusual disability picture as to warrant the assignment of any higher rating on an extraschedular basis.

2.  The Veteran's service connected epididymitis does not present such an exceptional or unusual disability picture as to warrant the assignment of any higher rating on an extraschedular basis.


CONCLUSIONS OF LAW

1.  Criteria are not met for an increased rating for service connected residuals of right hernia repair with right groin pain on an extraschedular basis during any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).

2.  Criteria are not met for an increased rating for service connected epididymitis on an extraschedular basis during any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available VA treatment records and records from the Social Security Administration (SSA) have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The examiners had access to the Veteran's claims file and had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, generally neither the Veteran nor his representative have objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Of note, the Board remanded the Veteran's claim most recently in August 2015 in order for the issues of entitlement to increased ratings for epididymitis and residuals of a right inguinal hernia repair to be referred to the Under Secretary for Benefits or the Director of Compensation for extra-schedular consideration.  Opinions were obtained from the Director of Compensation in October 2015.  As such, the Board's order was fully complied with, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Extraschedular Ratings

The Veteran filed claims for increased ratings for his right inguinal hernia repair and epididymitis in August 2007.  In April 2008, the RO continued a 10 percent rating for the right inguinal hernia repair and continued a 30 percent rating for epididymitis, and the Veteran perfected an appeal as to these issues.  In an August 2015 decision, the Board denied the claims for increased ratings on a schedular basis.  As such, in this decision the Board will only address whether higher ratings are warranted on an extraschedular basis.    

In his written statements and in reports to VA examiners, the Veteran has indicated that he experiences pain and difficulty standing for long periods of time, symptoms not listed in the criteria for epididymitis or other penile disabilities.  He also indicated that his epididymitis and hernia residuals were affecting his physical life, sex life, active life, and personal life.  Additionally, the Veteran reported that he has experienced pain from an entrapped nerve.  

Generally, pursuant to the VA rating schedule, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In addition, however, under 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extraschedular rating in the exceptional case where the schedular evaluations are found to be inadequate.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, the Veteran has been denied a rating in excess of 10 percent for residuals of right inguinal hernia repair with right groin pain and a rating in excess of 30 percent for epididymitis, under direct application of the provisions of the VA rating schedule.  The remaining question is the propriety of an extraschedular rating for the Veteran's disabilities under 38 C.F.R. § 3.321(b)(1).

Right Inguinal Hernia Repair

The Veteran's service-connected right inguinal hernia repair with right groin pain is rated as 10 percent disabling under Diagnostic Codes 7338-8530.  

Under Diagnostic Code 7338, a noncompensable evaluation is warranted for a small, reducible inguinal hernia; for one which is without true hernia protrusion; and for any preoperative inguinal hernia which is remediable.  A 10 percent evaluation is warranted for a recurrent postoperative inguinal hernia which is readily reducible and is well supported by a truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an unoperated irremediable hernia, which is not well supported by a truss or is not readily reducible.  When there are bilateral inguinal hernias, the more severely disabling hernia is evaluated, and 10 percent is added for the second hernia if it is disabling to a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The Veteran is also rated under 38 C.F.R. § 4.124a, Diagnostic Code 8530 for paralysis of the ilio-inguinal nerve.  A 10 percent evaluation is the maximum schedular rating for complete or severe paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530

In October 2007, the Veteran was afforded a VA examination to determine if he had any residuals from his right inguinal hernia repair.  At that examination the Veteran reported that he had a history of right inguinal hernia repair while in Korea, and that since then he had chronic pain in his right groin area.  He reported having tried nerve blocks, acupuncture and physical therapy to treat the residuals of his hernia repair.  He also reported undergoing eight surgeries in an attempt to address his hernia repair pain (although all of the procedures were performed years prior to the Veteran's claim for an increased rating being filed).  The Veteran further reported constant every day pain in his right groin, and it was noted that this was thought to be related to nerve entrapment.  He reported that the pain was sharp in nature.  The Veteran denied using any assistive devices like a jock strap or a truss, and he denied experiencing any incontinency.  He reported experiencing frequent urination, estimating that he urinated approximately eight times a day and twice nightly.  He specifically noted that walking bothered his right groin and sitting for more than five minutes also aggravated it.  The Veteran had no testicular atrophy or kidney involvement.

The examiner noted that in June 2007 the Veteran had a urinary analysis performed, and that the results were normal, with normal renal function.  The Veteran did complain about right testicular pain, but did not report any swelling of the testicles.  Upon examination, the examiner noted that the Veteran had normal testicles with no masses or tumors present, and no redness.  He was slightly tender in the right testicle.  The examiner found that there was no evidence of any bladder problems with pain secondary to right inguinal hernia repair; there was no urinary condition or uncontrollability secondary to the Veteran's right inguinal hernia repair.  The examiner noted that the Veteran stopped working as a machine operator three years prior due to low back and right groin pain.  

In December 2013, the Veteran was afforded another VA examination for his right hernia repair; at that examination he noted that he was treating his disability with continuous medication such as hydrocodone, acetaminophen, and ibuprofen.  Upon examination the examiner noted that the Veteran did not have any inguinal hernia detected.  Furthermore, there was no notation of any recurrent hernia, or any need for the Veteran to use a truss or strap as an assistive device.  The examiner noted that the Veteran's right inguinal hernia residual impacted his ability to work, causing him to experience right testicle pain on prolonged standing, walking and lifting. 

VA treatment records have been reviewed but they too fail to show either the recurrence of any hernia, or the need for a truss or belt.

Following the August 2015 Board remand, the AMC submitted the Veteran's claim to the Director, Compensation and Pension Service (Director), for consideration of entitlement to an extraschedular rating for residuals of a right inguinal hernia repair.  

In a decision dated in October 2015, the Director reviewed the relevant evidence of record including the VA examinations and VA treatment records and determined that the medical evidence supports the conclusion that the Veteran's right inguinal hernia repair is adequately evaluated under the rating schedule as the evidence does not show hospitalizations for any extended periods of time due to right inguinal hernia repair and the totality of the evidence does not establish that the Veteran's right inguinal hernia repair has had marked interference with employment. 

At a November 2015 VA examination, an examiner opined that the Veteran's right inguinal hernia repair allowed light physical or sedentary activities but any kind of moderate physical activity resulted in severe right inguinal pain.  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.114, Diagnostic Code 7338 or under 38 C.F.R. § 4.124a, Diagnostic Code 8530 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.  The predominant symptom of constant pain in the right groin area thought to be nerve entrapment is already addressed by the relevant Diagnostic Codes.  Although the Veteran reports that the right inguinal hernia repair affects his physical life, sex life, active life, and personal life, the 10 percent rating assigned contemplates the Veteran's objective symptomatology and the evidence of record does not present such an exceptional disability picture that the available schedular evaluations for the service-connected right inguinal hernia repair are inadequate.  The Board is still mindful of the Veteran's lay assertions that his disability interfered with his ability to work, and of the need for direct consideration of an extraschedular rating pursuant to the applicable rubric for adjudicating such claims. 

To this effect, as articulated under Thun, there is a three-step procedure to determine if entitlement to an extraschedular rating is warranted.  The initial two steps are preliminary requirements for the Board to refer a case to the VA Director, Compensation and Pension Service.  The first step requires indication of an exceptional disability picture such that the existing rating criteria are inadequate. The second step requires a disability picture involving other related factors such as marked interference with employment or frequent periods of hospitalization.

The Board is not bound by the Director's determination.  However, after considering the Director's analysis and reviewing the strong supporting information taken from the remaining competent evidence of record, the Board concurs with the Director and concludes that ultimately an extraschedular evaluation is not assignable in this case.  Through the opinion given, the Veteran's right inguinal hernia repair was deemed not to warrant an extraschedular rating.  The Board acknowledges the December 2013 VA examiner's opinion that the Veteran's right inguinal hernia residual impacted his ability to work, causing him to experience right testicle pain on prolonged standing, walking, and lifting and the November 2015 VA examiner who found that the Veteran's right inguinal hernia repair limited his ability to perform moderate physical activity because any kind of moderate physical activity results in severe right inguinal pain.  However, the November 2015 examiner found the Veteran could perform light physical or sedentary activities.  Consequently, the findings on examination are not tantamount to marked interference with employment.  None of the other medical evidence of record indicates that the Veteran's right inguinal hernia repair results in marked interference with employment.  The Board agrees with the October 2015 opinion and, moreover, finds it wholly persuasive in light of what the supporting medical evidence shows.  The Board does not doubt that the service connected right inguinal hernia repair resulted in some meaningful impact upon the Veteran's occupational functioning when he was working, but as to a marked interference in employment, this is not shown in light of the medical opinions of record, or the circumstances of this particular case.  Aside from employability, the Veteran also has not had any periods of hospitalization resulting from service connected right inguinal hernia repair, or other factors that would contribute to a particularly acute or unusual disability picture.

The Board acknowledges that the Veteran is competent to report that he had right groin pain which limited his ability to perform his job duties.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced right groin pain which limited his ability to perform his job duties.  The Board finds that the Veteran's report that his right inguinal hernia repair limited his ability to perform his job duties is credible.

However, although the Veteran contends his service-connected right inguinal hernia repair render him incapable of performing his job duties as a machine operator result in marked interference with his employment, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

The Board does not dispute that the right inguinal hernia repair does interfere with employment.  This is recognized in the assignment of a 10 percent rating.  The November 2015 VA examiner specifically found that the Veteran could perform light physical and sedentary work.  Consequently, there was not marked interference with employment.  The Board finds the medical findings/opinions to be the most probative evidence of record as to whether there is marked interference with employment as a result of the service connected right inguinal hernia repair.   The Board finds the medical evidence set out above has greater probative value than the Veteran's lay testimony.

Accordingly, the claim for entitlement to an increased rating for right inguinal hernia repair on an extraschedular basis is denied.  

Epididymitis

The Veteran's service connected epididymitis has been rated as 30 percent disabling under the provisions of Diagnostic Code 7525, which pertains to chronic epididymo-orchitis, from which the Veteran suffers.  38 C.F.R. §§ 4.115a, 4.115b.   Epididymo-orchitis is rated as a urinary tract infection under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  However, the 30 percent rating the Veteran currently assigned is the highest rating for urinary tract infection in the absence of poor renal function, and the evidence of record does not suggest the presence of renal dysfunction.  For example, at a VA examination in December 2013, the Veteran had a normal urinalysis, and there is no evidence of poor renal function.  The examiner concluded that the Veteran's disability interfered with his ability to work in that he had pain with prolonged standing, walking, and lifting.  

It is noted that the Veteran's disability was previously rated under Diagnostic Code 7523 for testicular atrophy.  However, since a 20 percent rating is the maximum schedular rating available under Diagnostic Code 7523, the 30 percent rating the Veteran currently receives is necessarily more favorable.

Following the August 2015 Board remand, the AMC submitted the Veteran's claim to the Director for consideration of entitlement to an extraschedular rating for epididymitis.  

In a decision dated in October 2015, the Director reviewed the relevant evidence of record including the VA examinations and VA treatment reports and determined that the medical evidence supports the conclusion that the Veteran's epididymitis is adequately evaluated under the rating schedule as the evidence does not show hospitalizations for any extended periods of time due to epididymitis and the totality of the evidence does not establish that the Veteran's epididymitis has had marked interference with employment. 

At a November 2015 VA examination, the examiner indicated that the Veteran had no functional impairment as a result of epididymitis and was able to perform both physical and sedentary employment.  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.115a for urinary tract infection or Diagnostic Code 7525 under 38 C.F.R. § 4.115b for epididymo-orchitis are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.  The predominant symptoms of pain and difficulty standing for long periods of time are already addressed by the relevant Diagnostic Codes.  Although the Veteran reports that the epididymitis affects his physical life, sex life, active life, and personal life, the 30 percent rating assigned contemplates the Veteran's objective symptomatology and the evidence of record does not present such an exceptional disability picture that the available schedular evaluations for the service-connected epididymitis are inadequate.  The Board is still mindful of the Veteran's lay assertions that his disability interfered with his ability to work, and of the need for direct consideration of an extraschedular rating pursuant to the applicable rubric for adjudicating such claims. 

To this effect, as articulated under Thun, there is a three-step procedure to determine if entitlement to an extraschedular rating is warranted. The initial two steps are preliminary requirements for the Board to refer a case to the VA Director, Compensation and Pension Service.  The first step requires indication of an exceptional disability picture such that the existing rating criteria are inadequate. The second step requires a disability picture involving other related factors such as marked interference with employment or frequent periods of hospitalization.

It is with consideration of the October 2015 opinion rendered by the office of the Director, and with strong supporting information taken from the remaining competent evidence of record, that the Board determines ultimately that an extraschedular evaluation is not assignable in this case.  Through the opinion given, the Veteran's epididymitis was deemed not to warrant an extraschedular rating.  The Board acknowledges the December 2013 VA examiner's opinion which indicated that the Veteran's epididymitis impacts his occupational functioning in that he has difficulty with prolonged standing, walking, and lifting; however, those findings are not found to be tantamount to marked interference with employment.  Additionally, the most recent VA examiner in November 2015 indicated that the Veteran's epididymitis resulted in no functional impairment and the Veteran was able to perform both physical and sedentary employment.  Aside from employability, the Veteran also has not had any periods of hospitalization resulting from service connected epididymitis, or other factors that would contribute to a particularly acute or unusual disability picture.

The Board acknowledges that the Veteran is competent to report that he had pain and difficulty standing for long periods of time which limited his ability to work.   Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted. Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced right groin pain and difficulty standing for long periods of time which limited his ability to perform his job duties. 

However, although the Veteran contends his service connected epididymitis render him incapable of working and result in marked interference with his employment, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In fact, the most recent VA examiner found that epididymitis resulted in no functional impairment which would limit the Veteran's ability to perform physical or sedentary employment.  

The Board does not dispute that the epididymitis does interfere with employment to some extent.  This is recognized in the assignment of a 30 percent rating.  However, the evidence of record does not establish marked interference with employment.  Even accounting for the December 2013 VA examiner's report that the epididymitis interfered with the Veteran's ability to work in that he had pain with prolonged standing, walking, and lifting, this finding is not tantamount to marked interference with employment as these findings do not indicate that the Veteran was incapable of doing light physical or sedentary work.  More recently, the Veteran was found to have no functional impairment as a result of his epididymitis.  The Board finds the medical findings/opinions to be the most probative evidence of record as to whether there is marked interference with employment as a result of the service connected epididymitis.  The Board finds the medical evidence set out above has greater probative value than the Veteran's lay testimony.

Accordingly, the claim for entitlement to an increased rating for epididymitis on an extraschedular basis is denied.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

An extraschedular evaluation for residuals of right hernia repair with right groin pain is denied.  

An extraschedular evaluation for epididymitis is denied.  


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary with regard to the claims for service connection for spondylosis of the lumbar spine and entitlement to a TDIU.      

The Veteran was most recently provided with an examination of his lumbar spine in November 2015.  However, the examination is not adequate for rating purposes.  
Pursuant to the Court of Appeals for Veterans Claims (Court) guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The November 2015 VA examination does not include such a report.  

The claim for a TDIU is inextricably intertwined with the above issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his spondylosis of the lumbar spine.  The examiner should address whether the Veteran has functional loss, less movement than normal, or painful motion of the thoracolumbar spine, and if so, should opine as to the additional functional loss or additional limitation of motion that occurs as a result of the Veteran's pain.  Due consideration should be given to the Veteran's subjectively reported symptoms. 

Additionally, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report, to the extent possible, include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


